905 F.2d 871
134 L.R.R.M. (BNA) 2839, 115 Lab.Cas.  P 10,187
CURTIN MATHESON SCIENTIFIC, INC., Petitioner Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent Cross-Petitioner.
No. 88-4012.
United States Court of Appeals,Fifth Circuit.
June 28, 1990.

James V. Carroll, III, Debra S. Tellez, Houston, Tex., for petitioner-cross-respondent.
Eric H. Nelson, Houston, Tex., for intervenor.
Charles P. Donnelly, Jr., Aileen Armstrong, Dept. Assoc. Gen. Counsel, N.L.R.B., Peter D. Winkler, Office of Gen. Counsel, Washington, D.C., for respondent-cross-petitioner.
Bob Casey, Houston, Tex., for other interested parties.
Petition for Review and Cross-Application for Enforcement of an Order of the National Labor Relations Board.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before WILLIAMS and GARWOOD, Circuit Judges, and NOWLIN, District Judge.*
PER CURIAM:


1
In Curtin Matheson Scientific, Inc. v. National Labor Relations Board, 859 F.2d 362 (5th Cir.1989), a divided panel of this Court held that the NLRB did not have the authority to establish a rule of decision that employees hired as replacements for strikers in a lawful economic strike could not be presumed either to favor or oppose the union as a bargaining representative.  The panel refused to enforce the order of the Board based upon its conclusion that that rule of decision was invalid.


2
The United States Supreme Court in National Labor Relations Board v. Curtin Matheson Scientific, Inc., --- U.S. ----, 110 S. Ct. 1542, 108 L. Ed. 2d 801 (1990), reversed our decision and held that the Board had a right to issue a remedial order against the employer based upon the rule of decision the Board had established.  The Court remanded the case to this Court.


3
Following the decision of the United States Supreme Court, this Court now orders the enforcement of the remedial order of the National Labor Relations Board directed against the employer in this case.


4
ORDER ENFORCED.



*
 District Judge of the Western District of Texas, sitting by designation